Case: 12-10678         Date Filed: 07/23/2012   Page: 1 of 6

                                                                       [DO NOT PUBLISH]

                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT
                                    ________________________

                                            No. 12-10678
                                        Non-Argument Calendar
                                      ________________________

                            D.C. Docket No. 2:10-cv-02210-RBP-HGD



DAVID LEON WILLIAMS,

llllllllllllllllllllllllllllllllllllllll                                  Plaintiff-Appellant,

                                                 versus

JEFFERSON COUNTY, ALABAMA,
a municipal corporation,

lllllllllllllllllllllllllllllllllllllllll                                          Defendant,
ANNE-MARIE ADAMS,
in her individual and official capacity
as Circuit Court Clerk of Jefferson
County, Alabama,

llllllllllllllllllllllllllllllllllllllll                                 Defendant-Appellee.

                                     ________________________

                           Appeal from the United States District Court
                              for the Northern District of Alabama
                                  ________________________

                                            (July 23, 2012)
               Case: 12-10678      Date Filed: 07/23/2012    Page: 2 of 6

Before HULL, MARCUS and MARTIN, Circuit Judges.

PER CURIAM:

      David Leon Williams appeals pro se the district court’s dismissal with

prejudice of his civil rights action against Jefferson County Circuit Clerk Anne-Marie

Adams alleging violations of his due process and equal protection rights, pursuant to

42 U.S.C. § 1983. Williams was assessed a 30% recovery fee following his failure

to pay court ordered fines and restitution. On November 12, 2009, Williams entered

into an agreement with the state of Alabama in which he agreed that he owed the 30%

recovery fee (“the Agreement”). Williams argues on appeal that Adams violated his

due process and equal protection rights by assessing this fee without waiting for a

hearing to determine his indigent status or a court order to determine that he, in fact,

owed the recovery fee. After thorough review, we affirm.

      We review de novo a district court’s order of dismissal under Rule 12(b)(6) for

failure to state a claim. Arthur v. King, 500 F.3d 1335, 1339 (11th Cir. 2007).

Pleadings filed by a pro se litigant are construed liberally. Douglas v. Yates, 535

F.3d 1316, 1320 (11th Cir. 2008). Under Federal Rule of Civil Procedure 8, a

complaint must contain “a short and plain statement of the claim showing that the

[plaintiff] is entitled to relief.” Fed. R. Civ. P. 8(a)(2). The complaint “must contain

sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible

                                            2
               Case: 12-10678     Date Filed: 07/23/2012    Page: 3 of 6

on its face’” in order to survive a motion to dismiss. Ashcroft v. Iqbal, 556 U.S. 662,

678 (2009) (quoting Bell Atlantic v. Twombly, 550 U.S. 544, 570 (2007)). In

reviewing a motion to dismiss, we accept as true all factual allegations contained in

the complaint. Id. Nevertheless, we are “not bound to accept as true a legal

conclusion couched as a factual allegation.” Id. (quotation omitted). In general, a

district court may not consider materials outside of the complaint without converting

a motion to dismiss into one for summary judgment and giving the parties ten days’

notice pursuant to Federal Rule of Civil Procedure 56(c). SFM Holdings, Ltd. v.

Banc of America Securities, LLC, 600 F.3d 1334, 1337 (11th Cir. 2010); Herron v.

Beck, 693 F.2d 125, 126-27 (11th Cir. 1982). A district court may, however, consider

a document attached to the motion to dismiss without converting the motion if the

attached document is central to the plaintiff’s claim and the plaintiff does not dispute

the authenticity of the document. SFM Holdings, Ltd., 600 F.3d at 1337.

      Section 1983 of Title 42 of the United States Code provides civil liability for

any person who, while acting under color of state law, deprives a citizen or other

person within the jurisdiction of the United States of any federal right, privilege, or

immunity. 42 U.S.C. § 1983. Section 1983, however, is not a source of substantive

federal rights. Almand v. DeKalb County, Georgia, 103 F.3d 1510, 1512 (11th Cir.




                                           3
               Case: 12-10678     Date Filed: 07/23/2012    Page: 4 of 6

1997). Liability under § 1983 “is appropriate solely for violations of federally

protected rights.” Id. at 1513.

      The Fourteenth Amendment to the United States Constitution provides that a

state may not “deprive any person of life, liberty, or property, without due process of

law; nor deny to any person within its jurisdiction the equal protection of the laws.”

U.S. Const. amend. XIV, § 1. “Due process entitles an individual to notice and some

form of hearing before state action may finally deprive him or her of a property

interest.” Cryder v. Oxendine, 24 F.3d 175, 177 (11th Cir. 1994). To establish an

equal protection violation, a plaintiff must show that the state treated him disparately

from other similarly situated persons and that the disparate treatment burdens a

fundamental right or is based on membership in a suspect class. DeYoung v. Owens,

646 F.3d 1319, 1327 (11th Cir. 2011); see also Jones v. Ray, 279 F.3d 944, 946-47

(11th Cir. 2001).

      In this case, the district court considered the Agreement between Williams and

the state of Alabama in ruling on Adams’s motion to dismiss. Williams did not

mention the Agreement in his complaint, but Adams attached it to the motion to

dismiss.   The Agreement appears to be central to Williams’s claim that his

constitutional rights were violated. Moreover, while Williams argues that the

Agreement is invalid, he does not dispute the authenticity of the document.

                                           4
                 Case: 12-10678    Date Filed: 07/23/2012   Page: 5 of 6

Therefore, the district court did not have to convert Adams’s motion to dismiss into

a motion for summary judgment. SFM Holdings, Ltd., 600 F.3d at 1337.

          Turning to the merits, Williams alleges that Adams violated his due process

rights by assessing a 30% recovery fee after he failed to pay court ordered fines and

restitution. However, the 30% recovery fee appears to have been assessed when

Williams entered into the Agreement with the state of Alabama, and not by any action

that Adams took. Even assuming, then, that Williams was deprived of his due

process rights, he has not alleged facts showing that Adams deprived him of those

rights.

          Williams further alleges that Adams violated his equal protection rights by

assessing a 30% recovery fee without first conducting a hearing on his indigent

status. Yet this allegation does not amount to a claim that Adams violated Williams’s

equal protection rights for two reasons. First, per the Agreement between Williams

and the state of Alabama, Adams did not impose the recovery fee. Second, Williams

has not alleged that he received disparate treatment from similarly situated

individuals, and he has not shown that any such treatment implicated a fundamental

right or was based on his membership of a suspect class. DeYoung, 646 F.3d at 1327.




                                           5
                  Case: 12-10678         Date Filed: 07/23/2012         Page: 6 of 6

Because Williams has not pleaded facts indicating that Adams violated his rights to

due process or equal protection, we affirm.1

        AFFIRMED.




        1
           Moreover, because Williams does not mention the state due process and equal
protection claims on appeal, he has abandoned them. See Fed. Sav. & Loan Ins. Corp. v.
Haralson, 813 F.2d 370, 373 n.3 (11th Cir. 1987) (holding that although “[b]riefs are read
liberally to ascertain the issues on appeal[,] . . . issues that clearly are not designated in the
appellant’s brief normally are deemed abandoned.” (citation omitted)).

                                                    6